SMITH, Circuit Judge.
I concur in the foregoing opinion, but in doing so attach weight to the fact that this was a controversy as to the proceeds of the homestead and so far as the matters here are concerned involved nothing else. The homestead was exempt under the laws of Iowa. Section 2972, Code of 1897. Under the circumstances, the title to it did not pass to the trustee. Lockwood v. Exchange Bank, 190 U. S. 294, 23 Sup. Ct. 751, 47 L. Ed. 1061; Ingram v. Wilson, 125 Fed. 913, 60 C. C. A. 618; In re Nye, 133 Fed. 33, 66 C. C. A. 139; In re O’Rear, 189 Fed. 888, 111 C. C. A. 150; Gregory v. Bristol, 191 Fed. 31, 111 C. C. A. 89; Huntington v. Baskerville, 192 Fed. 813, 113 C. C. A. 137.
The only jurisdiction the court had in the bankruptcy proceeding-proper was to set apart the- exemptions. True, the homestead was mortgaged with other property which was subject to the bankruptcy proceeding, but the entire property was mortgaged for more than it was worth. The general creditors had no claims against the homestead, and the District Court as a court of bankruptcy had no jurisdiction to take the homestead into its possession because the general creditors had and could have no claims against it. The court of bankruptcy as such therefore had nothing whatever to do with the homestead except to assign or set it off. If the homestead or its proceeds ever further came within the jurisdiction of the District Court, it was not in the bankruptcy case proper, but in a controversy which arose therein.
The opinion of Judge HOOK is exhaustive and is, I think, correct, hut I prefer to put my concurrence chiefly upon the grounds - just stated.